Foote, C.
This is an application for a writ of mandate to compel the defendant, as the secretary of an irrigation district (under the “act to provide for the organization and government of irrigation districts,” etc., approved March 7, 1887, Sess. Laws, p. 29), to sign certain bonds which .the applicant proposes to issue under section 15 of that act.
The refusal of the defendant to sign those instruments is based upon the ground that the statute is unconstitutional and void.
One of the distinguished counsel for the defendant contends that the districts contemplated by the act are private corporations, formed for a private purpose; to use his own language: “ Such an organization has none of the elements of a public municipal body.”
While another able attorney on the same side contends that “all the constituents of a public corporation are present, and to that class of corporations a district *368of the statute must be assigned,” and claims that the money sought to be raised under the act is a general tax, and that the system of organization of the corporations prescribed in the act is in conflict with the general plan of constitutional political organizations, and that the mode of taxation provided is different from that made necessary by the constitution for general governmental purposes, and therefore the act is void.
We are inclined to agree with the last-mentioned advocate of the defendant’s cause, but to the extent only that the districts, when organized as provided in the act under discussion, have all the elements of corporations formed to accomplish a public use and purpose, according to the rules of law laid down in Hagar v. Supervisors Yolo County, 47 Cal. 223; Dean v. Davis, 51 Cal. 406; People v. Williams, 56 Cal. 647; People v. La Rue, 67 Cal. 526; Reclamation District v. Hagar, 66 Cal. 54.
The results to be derived from a drainage law, and one which has for its purpose the irrigation of immense bodies of arid lands, must necessarily be the same, as respects the public good; the one is intended to bring into cultivation and make productive a large acreage of land which would otherwise remain uncultivated and unproductive of any advantage to the state, being useless, incapable of yielding any revenue of importance toward the support of the general purposes of state government, by reason of too much water flowing over, or standing upon, or percolating through, them.
The other has for its main object the utilizing and improvement of vast tracts of arid and unfruitful soil, desert-like in character, much of it, which, if water in sufficient quantity can be conducted upon and applied to it, may be made to produce the same results as flow from the drainage of large bodies of swamp and overflowed lands.
Such a general scheme, by which immigration may be stimulated, the taxable property of the state increased, *369the relative burdens of taxation upon the whole people decreased, and the comfort and advantage of many thriving communities subserved, would seem to redound to the common advantage of all the people of the state, to a greater or less extent.
It is true that incidentally private persons and private property may be benefited, but the main plan of the legislature, viz., the general welfare of the whole people, inseparably bound up with the interests of those living in sections which are dry and unproductive without irrigation, is plain to be seen pervading the whole of the act in question.
This is not a l'aw passed to accomplish exclusive and selfish private gain; it is an extensive and far-reaching plan, by which the general public may be vastly benefited; and the legislature acted with good judgment in enacting it.
“ If the use for which property is taken be to satisfy a great public want or public exigency, it is a public use within the meaning of the constitution, and the state is not limited to any given mode of applying that property to satisfy the want or meet the exigency.” (Gilmer v. Lime Point, 18 Cal. 252.)
“For the most part, the term 'public purposes’ is employed in the same sense in the law of taxation and in the law of eminent domain.” (Cooley on Taxation, 2d ed., 113.)
So that a law which is for a public purpose, and which mainly concerns the public welfare, which lays an assessment upon property according to approximate equality of benefits, is not unconstitutional because of that feature.
Perhaps to a greater extent than any of the other states, California, speaking through the acts of her legislature, her court of last resort, and constitution, seems to have considered the irrigation of lands and the supplying of mines with water as of great public eon*370cern. (Code Civ. Proc., sec. 1238; Cummings v. Peters, 56 Cal. 596; Lux v. Haggin, 69 Cal. 302-305; Const., art. 14, sec. 1.)
And in no sense can it be said that under the act in question the assessment to pay the bonds is to be levied or collected in order that one man may take another’s property for his own exclusive use.
Therefore it is evident that the districts in question, as organized under the act, are not private corporations, organized exclusively for the purposes of private gain. They are at least quasi public corporations in the sense that the purpose for which they are to be organized is for the general public benefit.
Nor does it follow that the method of assessments and their collection adopted must be assimilated to and follow exactly the mode provided in the constitution for the assessment and collection of taxes for general state purposes.
The nature of the assessment is one for local improvements, which, however, eventuate in the advancement of the public good, and such assessments and collections can be lawfully made.
It is “clear that those clauses of the constitution which .provide that taxation shall be equal and uniform, and which prescribe the mode of assessment, and the persons by whom it shall be made, and that all property shall be taxed, have no application to assessments levied for local improvements.” (Hagar v. Supervisors of Yolo County, 47 Cal. 222.)
And as was said of the drainage act, so it may be said of the one in hand relative to irrigation, that a system which has for its object the reclaiming from the desert of vast bodies of land “may justly be regarded as a public improvement of great magnitude, and of the utmost importance to the community.” It has been planned by the legislature on the basis of “ dividing the territory to be reclaimed into districts, and assessing the *371cost of the improvements on the lands to be benefited.” In none of the states where such a course has been pursued “has the power of the legislature to cause such improvements to be made in this method ever been denied; nor do we see any tenable ground upon which it can be questioned.” (Hagar v. Supervisors of Yolo County, 47 Cal. 222.)
“The fact that the lands are situated in more than one county cannot affect the power of the state to delegate authority for the establishment of a reclamation district,” or an irrigating district, “to the supervisors of the county containing the greater part of the lands. Such authority may be lodged in any board or tribunal which the legislature may designate.....The expense of such works may be charged against parties specially benefited, and be made a lien upon their property. All that is required in such cases is, that the charges shall be apportioned in some just and. reasonable mode, according to the benefit received. Absolute equality in imposing them may not be reached, only an approximation to it may be attainable. If no direct or invidious discrimination in favor of certain persons to the prejudice of others is made, it is not an objection to the mode pursued that to some extent inequalities may arise.
“It may possibly be that in some portions of the country there are overflowed lands of so large an extent,” or arid lands requiring irrigation, “that the expense of their reclamation should properly be borne by the state. But this is a matter of purely legislative discretion. Whenever a local improvement is authorized, it is for the legislature to prescribe the way in which the means to meet its costs shall be raised, whether by general taxation or by laying the burden upon the district especially benefited by the expenditure.” (Hagar v. Rec. Dist., 111 U. S. 705, citing Mobile Co. v. Kimball, 102 U. S. 691-704.)
The provisions of the act relative to the condemnation of private property, land, water, etc., for the uses pre*372scribed therein, are in harmony with the constitution and state laws, and in strict consonance with the views of the supreme court in the case of Lux v. Saggin, 69 Cal. 302-305.)
There are many other points made by the various counsel for the appellant, which are some of them at war with others; but time and space do not suffice to advert to them all in detail. It seems plain that none of the objections raised to the signing of the bonds by the respondent are tenable. The act under discussion in all respects complies, with the various provisions of the state constitution. We therefore advise that the demurrer to the answer be sustained, and the defendant commanded to sign the bonds by a peremptory writ of mandate.
Belcher, C. C., and Hayne, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the demurrer to the answer is sustained, and it is ordered that a peremptory writ of mandate issue commanding the defendant to sign the bonds.